Citation Nr: 1611063	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959 and December 1980 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU on the basis that his service-connected lumbar spine and left hip disabilities render him unemployable, and that he had to resign from his job in June 2010. 

The Veteran's most recent VA treatment records available for Board review are dated in October 2012. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

The AOJ submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's last identified employer in February 2010. In a February 2010 response, the employer wrote that the Veteran was still employed and that no concessions had been made. Indeed, of record is a copy of the Veteran's June 2010 resignation letter to his employer at a car manufacturing plant. On remand, the AOJ should forward a new VA Form 21-4192 to the employer who submitted the February 2010 VA Form 21-4192 and seek additional information pertinent to the Veteran's resignation or inability to complete the job to which he was assigned.

The Veteran filed a June 2015 claim of entitlement to service connection for left breast cancer. In a September 2015 letter to the Veteran, the AOJ acknowledged his claim such that referral of the claim herein is not required. However, adjudication of the Veteran's claim of entitlement to service connection for another disability, a disability that may render him unemployable, may impact his current claim of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Veteran's most recent VA examination of his left hip and lumbar spine disabilities was conducted in December 2012, more than three years prior. While the Veteran has not specifically asserted that his left hip and lumbar spine disabilities have worsened since that time, there are no recent VA treatment records associated with the claims file such that the Board may consider the current severity of his disabilities. On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Ensure that the Veteran's claim of entitlement to service connection for left breast cancer due to Camp Lejeune contaminated water is properly adjudicated by the appropriate VA Regional Office.  That office should ensure that the Veteran is provided proper notice of the decision and of his appellate rights.  This issue should only be sent to the Board if the Veteran perfects an appeal of any adverse decision.

2. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the employer who submitted the February 2010 VA Form 21-4192. If any information or authorization from the Veteran is required, elicit such form the Veteran. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer, document such in the claims file and provide the Veteran appropriate notice.

3. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the VA Medical Center (VAMC) in Orlando, Florida, dated from October 2012 to the present. All efforts to obtain such records must be documented in the claims file. If a negative response is received from a VA facility, document such in the claims file and provide the Veteran appropriate notice.

4. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected disabilities (disabilities of the left hip, right knee, low back, right shoulder, right wrist, and left eye), and including, possibly, his left breast cancer if service connection is established pursuant to action paragraph number 1, above. 

The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted. The examiner should discuss in detail the functional impact of the Veteran's service-connected disabilities, including, possibly, his left breast cancer, specifically considering his functional impact as related to employment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record, specifically the adjudication of the Veteran's current claim of entitlement to service connection for left breast cancer. Also, specifically consider referral of the claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) for the period prior to April 1, 2010. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




